United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Clinton, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1463
Issued: December 19, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 20, 2017 appellant, through counsel, filed a timely appeal from an April 25,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established a traumatic injury causally related to the
accepted September 15, 2015 employment incident.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 16, 2015 appellant, then a 56-year-old rural carrier associate, filed a
traumatic injury claim (Form CA-1) alleging that on September 15, 2015 she was injured in an
employment-related automobile accident, which caused headaches, lower back pain, and
soreness extending down both legs. She stopped work on September 15, 2015. In support of her
claim, appellant submitted a copy of the accident report.
By letter dated September 24, 2015, OWCP informed appellant that additional medical
evidence was necessary to support her claim. Appellant was afforded 30 days to submit this
evidence.
In response, appellant submitted an October 5, 2015 report, wherein Dr. M.D. Giridhar
Gundu, a physiatrist, noted that appellant had complaints of low back pain, with sudden onset
following a motor vehicle accident on September 15, 2015. Dr. Gundu noted that appellant’s
pain had gradually worsened and was aggravated by bending, twisting, lifting, sitting, standing,
and walking. He assessed appellant with lumbar radiculitis and right bicipital tendinitis.
In an October 8, 2015 magnetic resonance imaging (MRI) scan, Dr. Frederick W. Dreyer,
III, a Board-certified radiologist, found a seven millimeter (mm) subluxation at L3-4 with
moderate-to-severe canal stenosis of six mm at the L3-4 level, contributed by posterior element
facet ligamentum flavum hypertrophy, L4-5 osseous fusion, and L5-S1 right paracentral and
right neuroforminal disc bulge causing neuoroforaminal stenosis and abutment of the exiting
nerve root.
In an October 12, 2015 report, Dr. Gundu assessed lumbar radiculitis and right bicipital
tendinitis. He reviewed the MRI scan with appellant and planned a transforaminal steroid
injection. Appellant also submitted duty status reports (Form CA-17) dated September 23
through October 23, 2015 listing work restrictions.
By letter dated October 19, 2015, the employing establishment controverted the claim
contending that appellant had previous severe back pain and that she had undergone surgery in
the past. It also noted that appellant had only been employed since April 4, 2015.
By decision dated October 30, 2015, OWCP determined that, although appellant had
established that the incident occurred as alleged and that the evidence established a medical
diagnosis, she did not establish that the diagnosed condition was causally related to the accepted
employment incident.
Appellant continued to submit CA-17 forms dated from November 30, 2015 through
February 10, 2016, which noted her continued restrictions due to lumbar radiculitis and
spondylolisthesis. The signatures on these reports, as well as the signatures on the earlier duty
status reports, are illegible.
On February 24, 2016 appellant appealed from the October 30, 2015 decision, but did not
specifically note the method of appeal she was requesting. She noted that she had a previous
condition affecting her back and spine, but that after working with a pain specialist, she was
released to return to work. Appellant stated that from April 2015 until the automobile accident,
she was able to work approximately 16 hours per week. She contended that she was not at fault
2

in the cause of the automobile accident and that she saw the doctor the day after the accident.
Appellant alleged that since the time of the accident she had been in excruciating pain and unable
to work.
In a March 24, 2016 affidavit, Dr. Robert LeBlond, a Board-certified physiatrist,
indicated that he was aware that appellant had been in a motor vehicle accident on September 15,
2015, that she complained of headaches, pain to her chest and shoulders, and stiffness of her
neck and back as a result of that incident. He noted that appellant continued to suffer from pain
and discomfort that significantly affected her ability to perform her job duties and the activities
of her daily living. Dr. LeBlond opined within a reasonable degree of medical certainty that the
injuries and/or symptoms for which he provided treatment were either caused by and/or
aggravated by the motor vehicle accident of September 15, 2015 and that these injuries and/or
symptoms had prevented appellant from returning to work and would continue to cause disability
indefinitely. He also opined that appellant was not at maximum medical improvement and
would need additional medical treatment with regard to the injuries that were caused and/or
aggravated by the accident on September 15, 2015.
In a May 23, 2016 response to OWCP’s questions, Dr. LeBlond diagnosed right shoulder
pain and lumbar spondylolisthesis with back sprain status post motor vehicle accident with
worsening lumbar radiculopathy. He listed his findings on physical examination as restricted
range of motion, pain with rotation, low back spasm in lower lumbar paraspinals, decreased
sensation in left lower extremity and lower extremity distribution, decreased sensation in right
lower extremity distribution, and positive Faber with leg raising of the right lower extremity.
Dr. LeBlond opined that the employment incident was the direct and proximate cause of the
diagnosis.
By letter received by OWCP on June 20, 2016, counsel requested reconsideration
referencing Dr. LeBlond’s reports that were “not previously considered.”
By decision dated August 18, 2016, OWCP denied modification of its October 30, 2015
decision noting that the evidence was insufficient to establish a causal relationship between the
accepted September 15, 2015 employment incident and the diagnosed conditions.
On April 3, 2017 appellant, through counsel, requested reconsideration before OWCP. In
support of the reconsideration request, counsel submitted a February 1, 2017 report from
Dr. LeBlond. In the February 1, 2017 report, Dr. LeBlond noted that he had treated appellant for
many years for chronic degenerative low back pain. He related that appellant was in a motor
vehicle accident while driving a rural mail route on September 15, 2015 when she was struck by
a car that crossed the yellow line into her lane. Dr. LeBlond noted that a June 2016 MRI scan
revealed a rotator cuff tear that was more than likely due to the trauma of the accident as she had
no issues with her shoulder prior to the accident. He opined, to a reasonable medical certainty,
that there was a causal relationship between the accident and the worsening of her condition.
Dr. LeBlond noted that appellant opted to have surgery on January 9, 2017 for an L3-4
decompression and posterior fusion. He noted that, prior to her accident, there was known
instability in her spine, but the stenosis was not severe enough to require surgery. Dr. LeBlond
noted that, after the accident, the disc bulge and extrusion into the foramen necessitated
decompression.

3

By decision dated April 25, 2017, OWCP reviewed the most recent report of
Dr. LeBlond, but denied modification of the August 18, 2016 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period, that an injury was sustained in the performance of duty as alleged, and
that any disabilities and/or specific conditions for which compensation is claimed are causally
related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether fact of injury has been established.
First, the employee must submit sufficient evidence to establish that she actually experienced the
employment incident at the time, place, and in the manner alleged.5 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.6
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the accepted employment
incident. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed conditions and the
employment incident identified by the claimant.7
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the accepted employment-related motor vehicle accident of
September 15, 2015.
In support of her claim, appellant submitted multiple medical reports by Dr. LeBlond.
Dr. LeBlond noted that appellant’s rotator cuff tear was more than likely due to the trauma of the
accident as she had no issues prior to the accident. The Board finds that Dr. LeBlond’s
3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id.

7

I.J., 59 ECAB 408 (2008); supra note 4.

4

conclusion is speculative. While the opinion supporting causal relationship does not have to
reduce the cause or etiology of a condition to an absolute certainty, the opinion must not be
speculative or equivocal in nature.8 The opinion of a physician supporting causal relationship
must rest on a complete factual and medical background supported by affirmative evidence,
address the specific factual and medical evidence of record, and provide medical rationale
explaining the relationship between the diagnosed condition and the established incident or
factor of employment.9 Dr. LeBlond offered no rationalized medical explanation as to how the
accepted employment incident caused appellant’s rotator cuff tear. As such, his opinion is of
limited probative value.10 The mere fact that a condition arises after an injury and was not
present before an injury is insufficient to support causal relationship.11
Dr. LeBlond further opined within a reasonable medical certainty that there was causal
relationship between the accident and a worsening of appellant’s preexisting back condition. He
noted that, prior to appellant’s motor vehicle accident, appellant had known instability in her
spine. However, the preexisting stenosis was not severe enough to require the surgery of
January 9, 2017. Dr. LeBlond’s opinion is not sufficiently rationalized. He fails to discuss the
details of appellant’s preexisting condition or to provide a rationalized opinion explaining how
the employment incident contributed to appellant’s medical conditions necessitating surgery. A
rationalized medical opinion is especially necessary in light of appellant’s preexisting
degenerative condition.12 He did not provide specific medical rationale to support his
conclusions. A medical opinion that is not fortified by medical rationale is of diminished
probative value.13
The remaining reports are also insufficient to establish causal relationship. Dr. Gundu
noted the motor vehicle accident, but failed to provide an opinion on causal relationship. The
Board has held that medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.14
Dr. Dreyer interpreted appellant’s MRI scan. This report is of limited value, however, as
he did not address causal relationship.15 The Board has held that reports of diagnostic tests are of
limited probative value as they fail to provide an opinion on the causal relationship between
appellant’s employment duties and the diagnosed conditions.16
8

J.S., Docket No. 17-0507 (issued August 11, 2017).

9

See Lee R. Haywood, 48 ECAB 145 (1996).

10

See A.B., Docket No. 16-1163 (issued September 8, 2017).

11

Michael S. Mina, 57 ECAB 379 (2006).

12

See M.D., Docket No. 17-0086 (issued August 3, 2017).

13

C.H., Docket No. 17-0488 (issued September 12, 2017).

14

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).
15

G.M., Docket No. 14-2057 (issued May 12, 2015).

16

See S.G., Docket No. 17-1054 (issued September 14, 2017).

5

The duty status reports of record contain illegible signatures. The Board has held that a
report bearing an illegible signature lacks proper identification and cannot be considered
probative medical evidence as the author cannot be identified as a physician.17
An award of compensation may not be based on surmise, conjecture, speculation, or on
the employee’s own belief of causal relation.18 Appellant’s honest belief that the September 15,
2017 employment-related motor vehicle accident caused her medical injury, however sincerely
held, does not constitute the medical evidence to establish causal relationship.19
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a traumatic injury causally related to
the accepted September 15, 2015 employment incident.

17

I.L., Docket No. 16-1668 (issued September 8, 2017).

18

D.D., 57 ECAB 734 (2006).

19

H.H., Docket No. 16-0897 (issued September 21, 2016).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 25, 2017 is affirmed.
Issued: December 19, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

